Eschweiler, J.
(dissenting). The amendment to the workmen’s compensation act by ch. 624, Laws 1917, for the treble damages granted by the judgment therein, to my mind provides for a penalty and not compensation, is not germane to the purposes of the act, is violative of the plaintiff’s common-law and constitutional right to a trial by jury, and is therefore unconstitutional.
Plaintiff pays twice as much more than he otherwise would, not because the injury is greater, but because he has violated the penal provisions of a separate law regarding the employment of children, viz. sec. 1728a, Stats., a law applicable alike to those not under as to those under the compensation act.
The employer not under the compensation act but violating sec. 1728a in the manner here charged is subject to the penalty, under sub. 1, sec. 1728/i, of a fine from $10 to $200 *574or thirty days’ imprisonment, and has his trial by jury. The employer under the compensation act is alike subject to the same pertalty and the same trial in similar proceedings, but in addition thereto must pay treble damages, and that without a trial by jury upon a scintilla of evidence whether there be causal connection between such violation and the injury or act, and only because he is under the compensation act.
In this case there appears to have been no dispute about the facts, but were there a dispute as to the real age of the plaintiff; whether or not there had been misrepresentations made by him or dn his behalf at the time of his employment; or on any other issue, still, under the ruling as it now stands, the defendant would be liable for these treble damages however unintentional his breach of the law may have been, or even had he been lured into it by misrepresentations on behalf of the minor. Stetz v. F. Mayer B. & S. Co. 163 Wis. 151, 157, 156 N. W. 971. This, too, upon a decision of the Industrial Commission on disputed questions of fact, a decision which must be upheld by the circuit court, or this court on review, if supported by the slightest amount of testimony, and in utter disregard of the standard which one who is prosecuted for a violation of a penal statute is entitled to have applied, namely, that the evidence must satisfy beyond a reasonable doubt.
This being .a penalty, he cannot be deprived of his right to jury trial. Wilcox v. Hemming, 58 Wis. 144, 158, 15 N. W. 435, 61 L. R. A. 410; State v. Hamley, 137 Wis. 458, 119 N. W. 114.
To recover in a tort action for injuries claimed to have been received by reason of the negligence arising from the violation of such a penal statute, it is essential that there shall be some causal connection between the two, mere coincidence being not enough. Pizzo v. Wiemann, 149 Wis. 235, 239, 134 N. W. 899; Steinkrause v. Eckstein, ante, *575p. 487, 175 N. W. 988. Such rule is now abrogated by the majority opinion, for the element of proximate cause as heretofore defined in negligence cases is not a requirement in order to establish liability under the compensation act. Milwaukee v. Industrial Comm. 160 Wis. 238, 246, 151 N. W. 247.
And moreover, plaintiff in this particular case is now held bound by such an amendment to the law from which he had no chance to escape, and for an act which was not penalized under the child-labor law until after he had become so bound, and yet it had been said by this court at the very threshold of the administration of this law that it is not coercive but free. Borgnis v. Falk Co. 147 Wis. 327, 356, 133 N. W. 209.
This court said in Anderson v. Miller S. I. Co. 169 Wis. 106, 170 N. W. 275, 171 N. W. 935:
“The -liability of the employer under the act is not based upon any wrongful conduct or negligent act of the employer. However blameless the employer may be, he is .nevertheless liable if the employee be injured and he bring himself with'in the terms of the act.” Page 110.
Again: “The liability of the employer under the compensation act is not based upon the employer’s neglect of duty and is therefore not tortious.” Page 113.
“We therefore hold that the principles which are applicable to actions ex delicto should not be applied to claims arising under the workmen’s compensation act,” etc. Page 118.
The effect of the legislative amendment now upheld by the majority opinion in this case is to engraft into the provisions of the workmen’s compensation act an additional and substantial provision for a liability which can arise only by reason of a tort of the employer. It incorporates a provision .of a nature which this court has heretofore expressly said was not within the purpose and scope of the workmen’s compensation law. It is therefore not germane to the de-*576dared purposes of the law. It is a violation of one of the canons of the law regarding classification. Borgnis v. Falk Co. 147 Wis. 327, 353, 354, 133 N. W. 209.
To say, as does the majority opinion, of the present situation, “The classification made by the legislature, if any, is one of employers, not one of minors. It divides them into those -who obey the law and those who violate it,” thereby expressly recognizes that the employer who may be deemed by the Industrial Commission to have violated the penal provisions of the child-labor law shall be treated differently in the awarding of compensation than he who has not violated such a law. It amounts to the statement in another form of the proposition that the workmen’s compensation act shall award under the name of compensation that which is in reality a fine for a violation of a penal statute. To base this allowance of treble damages upon what is such an apt definition of a penalty based upon a tort and then name it compensation, based upon contract, is passing strange to say the least.
The primary purpose'of the workmen’s compensation act being to secure the payment of compensation to the injured employee, it for that reason provides for the carrying of industrial insurance by the employer and makes such insurance company absolutely liable for the payment of such compensation. By the amendment in question both the employer and the insurance company are prohibited from contracting in such manner that the employer is not primarily liable for these treble damages. In other words, the legislature provides that as to this form of so-called compensation the remedies against the employer must be first exhausted and recourse cannot be had against the insurance company until and after it appears that the employer cannot pay the amount. It is pertinent to ask at this stage whether or not the judgment that may be entered upon this award is a tort judgment upon which the defendant employer against whom it is entered may be jailed in default of payment, or whether *577it is a judgment on contract or debt for which the constitution prohibits imprisonment? Why, if its purpose be compensation, must the claimant resort to this circuitous route to obtain it?
Under the workmen’s compensation act, sec. 2394 — 35, the employer is bound to keep a record of all such accidents in a form that the industrial board may prescribe and is compelled to make monthly reports of such records to the industrial board, and the same is open at all times to the board, and the violation of such provisions is punished by the forfeiture of $50 for every such violation or neglect. And although it is provided by sec. 2394 — 38 that “any statement contained in any such record or report shall not be admissible as evidence in any action arising out of the death or accident reported,” yet nevertheless it has been held that statements made by the employer to the Industrial Commission may be considered by the Commission in determining the questions of fact before it, even though not formally offered in evidence. F. Eggers V. S. Co. v. Industrial Comm. 168 Wis. 377, 380, 170 N. W. 280; First Nat. Bank v. Industrial Comm. 161 Wis. 526, 154 N. W. 847. Such a report as bearing upon the nature of the employment of the claimant was used in this very case as against the plaintiff.
This court held in State ex rel. Schumacher v. Markham, 162 Wis. 55, 155 N. W. 917, that in an action to enforce a penalty a defendant cannot be compelled to bear witness against himself. The administration of the workmen’s compensation act under the provisions as they now stand and are being administered does in effect compel him who is now required to pay just such a penalty to furnish evidence against himself. And by sec. 2394 — 16, Stats., he can be compelled to testify or be held guilty of a misdemeanor.
Cohn v. Neeves, 40 Wis. 393, was cited on behalf of the respondent Industrial Commission to the proposition that treble damages may be lawfully assessed in a tort action. *578Thát case held, however, that such a provision for the recovery of treble damages for conversion of logs or lumber is a penal statute, must be strictly construed, and even though the language used was general, and if literally interpreted would include any conversion, yet it would not be so construed, and there used language that seems to me particularly applicable to situations like those here. Quoting now from page 401:
“The evidence must satisfy the jury that’the conversion was not only against the consent of the plaintiff, but was attended by circumstances of bad faith and intentional wrong, in order to bring it within the penal provision. For, unless the conversion was wilful or wanton, the plaintiff was entitled to recover only single damages.”-
The same point is reiterated and strongly emphasized in a case involving a claim for treble damages for a violation of the public utilities act. Krom v. Antigo Gas Co. 154 Wis. 528, 535, 536, 140 N. W. 41, 143 N. W. 163. The rule there again recognized is in effect overruled by the majority opinion herein. That such penal provisions must be strictly pursued, see, also, Menasha W. W. Co. v. Winter, 159 Wis. 437, 453, 150 N. W. 526; State v. Cleveland, 161 Wis. 457, 458, 152 N. W. 819, 154 N. W. 980. The workmen’s compensation act, however, must be liberally construed. Holt L. Co. v. Industrial Comm. 168 Wis. 381, 383, 170 N. W. 366. In the future administration of the law as it is now declared to be by the majority opinion, there will be considerable difficulty in reconciling such evident clashing of rules as to strict and liberal construction in order that fairness to well grounded rights and legal principles may be shown and true justice done. .
All these distinctions above stated are wiped out by the effect of this decision, and he who has unintentionally and without the slightest negligence on his part violated the provisions of the child-labor law, whether such violation has any causal connection with the resulting injury or not, must *579nevertheless pay as a penalty therefor treble damages assessable upon the slightest evidence and without a jury trial. Such a judgment against him must be affirmed by this court unless there is an entire lack of evidence to support it. Oldenberg v. Industrial Comm. 159 Wis. 333, 335, 150 N. W. 444. I think there is no legal or logical foundation for so much of the judgment as awards treble damages.
Rosenberry, J., dissents.